Title: From Thomas Jefferson to George Ticknor, 28 September 1821
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Monticello
Sep. 28. 21.
Your letter of the 1st instant came to hand on the 12th and came with cordial welcome, as does every thing from you. it’s subject made it the more so, as one which I had long had in mind. and which, when the tariff was last before congress, I had made an effort to effect thro’ the delegates of our state, and by letters to the Secretary of the Treasury. I coupled with it an endeavour to lessen the evil of ardent spirits, which are desolating our country, by encouraging by an abatement of duty, the importation of cheap wines from Europe. I knew that sound and well–bodied wines could be bought there for 2. cents the quart by the cask, on which (instead of 11. or 12. cents the bottle then imposed) an ad valorem of 15. per cent would raise them to less than 3. cents here, and thus afford, even to our laboring citizens a pleasanter and cheaper beverage than the grog which brutalizes them and the taste once established by habit, would soon lead to the making this ourselves. the latter proposition succeeded as far as to obtain a reduction of duty to 6. cents: but this enlarges but little the circle of those who may indulge themselves in this salutary change in their habits, and indeed nothing but the ad valorem is just, or can be effectual.  the former the abolition, or lowering the duty on books, failed entirely; and the Tariff proposed lately contained the Vandal attempt to raise it to 30 p. c. I repeat these rates from memory, and believe they are not materially mis remembered. I am glad therefore to see a proposition to remove this barbarism under auspices more promising, and shall cooperate cordially by whatever I can do. my colleagues, the Visitors of the University of Virginia, living some of them at the opposite extremities, of the state, cannot be well consulted until they meet in November. but I have no doubt they will concur, and that they will join in another measure which I refer to your consideration; that of addressing a letter, in our corporate capacity, to our delegates and scholars in Congress. I have no doubt it will be respected, and engage their vote and efforts: and if this should be generally done, it will ensure a strong vote, and in addition to the sound thinkers of those bodies, may procure a majority in each house. I think much might be hoped from this, as auxiliary  to the petitions.Of the Southern and Western institutions, I can undertake to interest in this operation the College of Chapel hill in N. Carolina, that of Columbia in S. Carolina, perhaps that of Athens in Georgia (where however I have less means) and that of Transylvania in Kentucky, which are the principal institutions of those states. and, understanding from your letter that the measure is decided on with you, I have written to particular characters in those states, who I trust will be able to engage their institutions in the concurrence you desire. I inclose a copy of my letter to them, that you may understand the course in which we propose to move, and suggest any changes necessary to harmonise it with yours.I suppose it will be thought prudent to keep these proceedings out of the public papers, lest an application in apparent combined array might excite jealousy & have ill effect. I salute you ever with affectionate friendship and respect.Th: Jefferson